Citation Nr: 0910683	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  06-25 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Todd M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1969 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 decision and February 2006 notice 
of decision from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied 
the Veteran's claim for entitlement to service connection for 
hepatitis C.  The Veteran filed a timely Notice of 
Disagreement (NOD) in March 2006 and, subsequently, in June 
2006, the RO provided a Statement of the Case (SOC) and a 
Supplemental Statement of the Case in August 2006 .  In 
August 2006, the Veteran filed a timely substantive appeal to 
the Board.  The Veteran requested an informal hearing before 
a Decision Review Officer (DRO).  An informal conference was 
held in November 2006.  The notes of said conference are 
included in the record.  The DRO provided a Supplemental 
Statement of the Case in November 2006.

The Veteran did not request a hearing before the Board.


FINDING OF FACT

Although the Veteran has hepatitis C, it was first diagnosed 
many years after service and there is no competent evidence 
of a nexus between his hepatitis C and any incident of or 
finding recorded during service.


CONCLUSION OF LAW

Service connection for hepatitis C is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of the VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.

a.  Duty to Notify.  The VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to 
meet the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b), VCAA notice must: (1) inform the claimant about the 
information and evidence necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that the VA will seek to provide; and (3) inform the claimant 
about the information and evidence the claimant is expected 
to provide.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the Court of Appeals for 
Veterans' Claims (Court) issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service- 
connection claim.  Those five elements include: (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require the VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service-connection is granted.  
Id.

The Board finds that an October 2005 letter substantially 
satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this 
letter, the Veteran was informed about the information and 
evidence not of record that was necessary to substantiate his 
claim; the information and evidence that the VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.

The Board notes that the October 2005 notice did not provide 
any information concerning the evaluations or the effective 
dates that could be assigned should service connection be 
granted.  See Dingess, supra.  However, since this decision 
affirms the RO's denials of service connection, the Veteran 
is not prejudiced by the failure to provide him that further 
information.  That is, as the Board finds that service 
connection is not warranted for the claims for service 
connection at issue on this appeal, no ratings or effective 
dates will be assigned and any questions as to such 
assignments are rendered moot.

It is also pertinent to note that the evidence does not show, 
nor does the Veteran contend, that any notification 
deficiencies, with respect to either timing or content, have 
resulted in prejudice.  While the Veteran does not have the 
burden of showing prejudice, the record raises no plausible 
showing of how the essential fairness of the adjudication was 
affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the Veteran.  The evidence of 
record indicates that the VA acquired the Veteran's service 
treatment records to assist the Veteran with his claim.  
There are post-service treatment records in the claims file; 
there is no indication that there is any additional relevant 
evidence that has not been obtained.  As will be explained 
more fully, having reviewed the claims file, the Board finds 
that the Veteran's hepatitis is not apparent until many years 
after service and there is no competent evidence to support 
the alleged causal link to service.  As explained in more 
detail below, the Veteran's allegation of receiving an in-
service blood transfusion is directly contradicted by the 
service treatment records and there is no other indication of 
an in-service risk factor for hepatitis C not due to willful 
misconduct.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Under 
these circumstances, there is no duty to provide a VA 
examination or medical opinion.  38 U.S.C.A. §§ 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that the VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

II.  Service Connection.  

a.  Factual Background.  The Veteran essentially contends 
that he incurred the hepatitis C through a blood transfusion 
during service.  The evidence of record in this matter 
consists of service treatment records, VA and private post-
service treatment records, and statements from the Veteran.

No notations regarding diagnoses or treatment for hepatitis C 
are included in the Veteran's service treatment records.  

In an August 1970 service treatment record, a surgeon 
indicated that he performed a surgery on the Veteran's back, 
specifically an interlaminar excision of herniated nucleus 
pulposus L4-5 and L5-S1 interspaces, left.  In his report, 
the surgeon wrote that no blood was administered during the 
procedure.  The service treatment records do not contain any 
records indicating that the Veteran received a blood 
transfusion at any point during service or any additional 
surgery.

In a September 1999 VA treatment record, the Veteran 
reportedly stated that he had experienced numerous blood 
transfusions before 1980.  After blood testing, the examiner 
provisionally diagnosed the Veteran with hepatitis C.  

In an October 2004 VA treatment record, the examiner noted 
that the Veteran tested positive for hepatitis C.

In a September 2005 VA treatment record, the examiner noted 
that the Veteran had surgery on his back in 1974, 1992, and 
1995.  

In an December 2005 statement, the Veteran denied the 
following:  taking intravenous drugs; using intranasal 
cocaine; engaging in high-risk sexual activity; having 
hemodialysis; having a tattoo or a body piercing; sharing 
toothbrushes or razor blades; having acupuncture with non-
sterile needles; or having been a healthcare worker.  The 
Veteran stated that, during the August 1970 in-service back 
surgery, he was given a blood transfusion.  He recalled that, 
while in the operating room, before anesthesia was 
administered, he noticed a bag of red blood with its tube 
connected to an I.V. in his right arm.  No blood went through 
the tube at that time, but he did not know whether blood was 
administered during the surgery due to the anesthesia.  He 
stated that, while in the recovery room, he recalled 
receiving blood "through an I.V. tube".  

In a March 2006 statement, the Veteran stated that he did not 
have numerous blood transfusions before 1980.  He recalled 
that he had experienced two surgeries since 1980, in 1992 and 
1995, respectively.  However, he reported that his own blood 
was taken a few days prior to each of these surgeries in case 
blood had to be given.

During a November 2006 informal conference before a DRO, the 
Veteran stated that he had surgery on his back in 1974, but 
provided his own blood for that procedure.  

b.  Law and Regulations.  Service connection may be 
established for disability resulting from personal injury 
suffered or disease contracted in the line of duty, or from 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  "In the line of duty" means any injury 
incurred or aggravated during a period of active military 
service, unless such injury was the result of the Veteran's 
own willful misconduct or, for claims filed after October 31, 
1990, was the result of the Veteran's abuse of alcohol or 
drugs.  See 38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m), 3.301.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  A disability may be service connected if the 
evidence of record reveals that the Veteran currently has a 
disability that was chronic in service or, if not chronic, 
that was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disability to service must be medical 
unless it relates to a disability that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  The disease entity for which service connection is 
sought must be chronic as opposed to merely acute and 
transitory in nature.  For the showing of a chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

It is the defined and consistently applied policy of the VA 
to administer the law under a broad interpretation, 
consistent, however, with the facts shown in every case.  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because of an 
approximate balance of positive and negative evidence, which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 C.F.R. § 3.102.

c.  Analysis.  The Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for hepatitis C.  The record indicates that the 
disorder was first diagnosed in 1999 or approximately 28 
years after service.  The Veteran's service treatment records 
do not contain any notation relating to a liver disorder or a 
risk factor in developing hepatitis C. 

In his statements, the Veteran has reported that he 
contracted the disorder during a blood transfusion following 
the in-service August 1970 back surgery.  However, the Board 
notes that the August 1970 service treatment record 
specifically notes that no blood was used during the surgery.  
Further, the service treatment records contain no mention of 
any transfusion of blood following said operation.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, the Board 
places far greater weight of probative value on the 
contemporaneous treatment records than it does on the 
Veteran's  recent statements that are inconsistent with the 
historical record.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the Veteran).  As such, the Board 
finds that the evidence does not support the Veteran's 
claimed exposure to any organism or risk factor during 
service that has a known association with hepatitis C.  
Without credible evidence that the Veteran received a blood 
transfusion or was exposed to another known risk factor 
during service that was not due to willful misconduct and in 
the absence of any competent evidence linking a current 
diagnosis of hepatitis C to service, the preponderance of the 
evidence is against the claim.  

For the reasons stated above, the Board finds that service 
connection for hepatitis C is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).



ORDER

Service connection for hepatitis C is denied.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


